Title: John Adams to the president of Congress, 22 April 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague April 22. 1784
        
        I received Sometime Since a Letter from an American Gentleman now in London, a Candidate for Orders, desiring to know, if American Candidates might have Orders from Prostestant Bishops on the

Continent, and complaining that he had been refused by the Bishop of London and the Archbishop of Canturbury, unless he would take the Oaths of Allegiance &c.
        Meeting Soon afterwards, the Danish Minister I had the Curiosity to enquire of him, whether Ordination might be had in Denmark. He answered me, that he knew not, but would Soon inform himself.— I heard no more of it, untill to day, when the Secretary of his Embassy Mr De Rosenkrantz, made me a Visit, and delivered me, the Papers Copies of which are inclosed.
        Thus it Seems that what I meant as current Conversation, only, has been made the Subject of Deliberation of the Government of Denmark, and their Faculty of Theology; which makes it necessary for me to transmit it to Congress.— I am happy to find the Decision so liberal.
        I have the Honour to be, with very great / Respect, Sir, your Excellencys most / obedient and most humble / Servant
        
          John Adams
        
      